Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taras et al. (US 7,275,384).
Regarding claim 1, Taras discloses a heat pump system (50, Fig. 2) comprising: a compressor (12), the compressor delivering compressed refrigerant to a discharge line and receiving a refrigerant from a suction line (Col. 3 lines 6-9); a usage side heat exchanger (24); a heat source side heat exchanger (20) arranged to exchange heat between a heat transfer medium (air) and refrigerant (refrigerant) flowing therethrough; an expansion mechanism (accomplished by 22); a main refrigerant flow control device (18) switchable between a cooling mode in which refrigerant flows from the discharge line through part of a refrigerant circuit (Col. 3 lines 13-18), to the heat source side heat exchanger (20), to the expansion mechanism (accomplished by 22) and then to the usage side heat exchanger (24), and a heating mode in which refrigerant flows from the discharge line (14) through part of the refrigerant circuit to the usage side heat exchanger (24), to the expansion device (22) and then to the heat source side 
However, please note that: 
“the refrigerant circuit and the main and secondary refrigerant flow control devices being arranged and configured such that refrigerant may flow to the usage side heat exchanger and the hot gas reheat heat exchanger when the main refrigerant flow control device is in the heating mode, 

Regarding claim 2, Taras discloses the refrigerant circuit (which includes 14, Fig. 1) and the main (18) and secondary refrigerant flow control devices (30) are arranged and configured such that refrigerant may flow to the usage side heat exchanger (24) and the hot gas reheat heat exchanger (32) when the main refrigerant flow control device is in the cooling mode (Col. 3 lines 54-59).
Regarding claim 3, Taras discloses the refrigerant circuit (which includes 14) and the main (18) and secondary refrigerant flow control devices (30) are arranged and configured such that refrigerant may flow to the usage side heat exchanger (24) and the hot gas reheat heat exchanger (32) when the secondary refrigerant flow control device is in at least one of the second (Col. 4 lines 14-18) and third modes (Col. 4 lines 42-45).
Regarding claim 4, Taras discloses the refrigerant circuit (which includes 14) and the main (18) and secondary refrigerant flow control devices (30) are arranged and configured such that refrigerant may flow to the usage side heat exchanger (24) and the hot gas reheat heat exchanger (32) when the secondary refrigerant flow control device (30) is in both of the second (Col. 4 lines 14-18) and third modes (Col. 4 lines 42-45), one of the second mode including series flow through the hot gas reheat heat exchanger (32) and the usage side heat exchanger (24) (Col. 4 lines 3-18 where the flow from the hot gas reheat heat exchanger to the usage side heat exchanger which are therefore are in series), and the other of the second and third mode including parallel flow through to the usage side heat exchanger and the hot gas reheat heat exchanger (Col. 4 lines 42-45).

Regarding claim 18, Taras discloses the main refrigerant flow control device (18) is a four-way valve (Col. 3 lines 13-15).
Regarding claims 19 and 20, Taras does not explicitly teach the heat pump (10) is configured to heat 0 degree air to 65 degrees or more when the main refrigerant flow control device (18) is in a heating mode and the secondary refrigerant flow control device (30) is in the second position (Col. 4 lines 3-18), the heat transfer medium can be considered 100% hot gas (Col. 3 lines 3-67).  Taras does, however, disclose that the air is heated within the heat pump.  One skilled in the art would know that temperature rise is a function of the heat capacity of the system and the inlet temperature of the ambient air is not a function of the invention.  Therefore the increase of the temperature from 0F to 65F of the ambient air is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that the temperature of the ambient air increases as a result of the heat exchanger.  Therefore, since the general conditions of the claim, i.e. the heat pump configured to heat the ambient air in the heating mode and the secondary refrigerant control device is in the second position which can be considered hot gas were disclosed in the prior art by Taras, it is not inventive to discover the optimum workable value of 0F to 65F by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the increase of the temperature from 0F to 65F of the ambient air disclosed by Taras having a heat  pump heat air from 0F to 65F.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taras (US 7,275,384) and in view of Harnish et al. (US 3,264,840).
Regarding claims 5 and 6, Taras does not disclose the heat transfer medium of the heat source side heat exchanger is a liquid and that liquid is water.
Harnish teaches the heat transfer medium of the heat source side heat exchanger is a liquid and that liquid is water (Col. 5 lines 67-69) for the purpose of a liquid that can be circulated and perform the heat exchange and flow through the heat pump (Col. 5 lines 62-69).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat pump of Taras with having the heat transfer medium of the heat source side heat exchanger is a liquid and that liquid is water, as taught by Harnish for the purpose of a liquid that can be circulated and perform the heat exchange and flow through the heat pump (Col. 5 lines 62-69).
Regarding claims 15, Taras does not disclose the refrigerant flows to the receiver when the main refrigerant flow control device is in the cooling mode.

Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat pump of Taras with having the refrigerant flows to the receiver when the main refrigerant flow control device is in the cooling mode, as taught by Harnish for the purpose of capturing excess refrigerant and transfer gas to the compressor (Col. 4 lines 55-62).
Regarding claim 17, Taras, as modified, meets the claim limitations as described in the above rejection of claim 15, but does not disclose the receiver is an inclined tube receiver, promotes phase separation, and ensures liquid is maintained at the EEV.
Harnish teaches the receiver (16) is an inclined tube receiver (where the tube 22 is inclined as seen in Fig. 3), promotes phase separation (Col. 3 lines 18-20), and ensures liquid is maintained at the EEV (18, Col. 3 lines 20-24) for the purpose of subcooling the liquid (Col. 4 lines 60-63).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat pump of Taras with the receiver is an inclined tube receiver, promotes phase separation, and ensures liquid is maintained at the EEV, as taught by Harnish for the purpose of subcooling the liquid (Col. 4 lines 60-63).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taras (US 7,275,384), in view of Harnish et al. (US 3,264,840), and in further view of Beal et al. (US 5,613,372).
Regarding claim 7, Taras as modified, does not disclose the heat source side heat exchanger is a brazed plate heat exchanger.

Therefore, it would have been obvious at the time of the effective filing of the application to combine the modified heat pump of Taras with the heat source side heat exchanger is a brazed plate heat exchanger, as taught by Beal for the purpose of providing a heat capacity based on the heat load (Col. 6 lines 11-13).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taras (US 7,275,384), and in view of Groshek et al. (US 2017/0241690).
Regarding claims 9-11, Taras, as modified, meets the claim limitations as described in the above rejection of claim 1, but does not disclose the compressor includes at least two compressors with each compressor including at least two stages and is operable to provide at least 8 different output stage levels.
Groshek teaches the compressor (14) includes at least two compressors (uneven trio) with each compressor including at least two stages (two-stages shown in Fig. 3, para. 59) and is operable to provide at least 8 different output stage levels (shown as 11 in Fig. 3, para. 59, where the different output stage levels are difference levels of operation) for the purpose of providing different operating capacities and power levels (para. 59).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat pump of Taras where the compressor includes at least two compressors with each compressor including at least two stages and is operable to provide at least 8 different output stage levels, as taught by Groshek for the purpose of providing different operating capacities and power levels (para. 59).

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taras (US 7,275,384), in view of Groshek et al. (US 2017/0241690), and in further view of Takeichi et al. (US 2017/0276413).
Regarding claims 12-14, Taras, as modified, meets the claim limitations as described in the above rejection of claim 9, but does not disclose the compressor output is controlled based on saturated suction temperature on a suction side of the compressor, and the refrigerant circuit includes a suction pressure sensor and a suction temperature sensor disposed on the suction side of the compressor, which are utilized to determine the saturated suction temperature.
Takeichi teaches the compressor output (para. 91) is controlled based on saturated suction temperature (207) on a suction side of the compressor (201, Fig. 1), and the refrigerant circuit (100) includes a suction pressure sensor (211) and a suction temperature sensor (207) disposed on the suction side of the compressor (201, Fig. 1), which are utilized to determine the saturated suction temperature (where the saturation temperature is the saturation suction temperature as it is on the suction side of the compressor), for the purpose of providing the appropriate amount of cooling to the interior space (paras. 76 and 78).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat pump of Taras with having the compressor output is controlled based on saturated suction temperature on a suction side of the compressor, and the refrigerant circuit includes a suction pressure sensor and a suction temperature sensor disposed on the suction side of the compressor, which are utilized to determine the saturated suction temperature, as taught by Takeichi for the purpose of providing the appropriate amount of cooling to the interior space (paras. 76 and 78).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taras (US 7,275,384) in view of Harnish et al. (US 3,264,840), and in further view of Wiggs et al. (US 7,591,145).

Harnish teaches the refrigerant flows (piping system in Fig. 3) to the receiver (16) when the main refrigerant flow control device is in the cooling mode (Col. 4 lines 53-57) for the purpose of capturing excess refrigerant and transfer gas to the compressor (Col. 4 lines 55-62). 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat pump of Taras with having the refrigerant flows to the receiver when the main refrigerant flow control device is in the cooling mode, as taught by Harnish for the purpose of capturing excess refrigerant and transfer gas to the compressor (Col. 4 lines 55-62).
Wiggs teaches the refrigerant does not flow to the receiver (12) when the main refrigerant flow control device is in the heating mode (Col. 22 lines 29-33), for the purpose of ensuring the heat pump is not overcharged during the heating mode (Col. 22 lines 29-33).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the modified heat pump of Taras with the receiver when the main refrigerant flow control device is in the heating mode, as taught by Wiggs for the purpose of ensuring the heat pump is not overcharged during the heating mode (Col. 22 lines 29-33).

Response to Arguments
Applicant’s arguments dated 8/31/2020 have been fully considered but they are not persuasive. The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.
Applicant argues (p. 11 1st para to p. 12 2nd to last para. and p. 13 2nd to last para.) that the claims are rejected due to dependency from an allowable claim. However, please see rejection of claim 1 above. Therefore the argument is moot and unpersuasive.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Harnish is combined with Taras for the purpose of capturing excess refrigerant and transfer gas to the compressor (Col. 4 lines 55-62). Further, Beal is combined for the purpose of providing a heat capacity based on the heat load (Col. 6 lines 11-13). Additionally, Groshek is combined with Taras for the purpose of providing different operating capacities and power levels (para. 59). Finally, Wiggs is combined with Taras and Harnish for the purpose of ensuring the heat pump is not overcharged during the heating mode (Col. 22 lines 29-33).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763